Exhibit 10.1

SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

This Settlement Agreement and Mutual General Release (“Settlement Agreement”) is
made as of September 30, 2014 (“Execution Date”) by and between CafePress Inc.
(“CafePress”), LSW Holdings, Inc. f/k/a/ Logo’d Softwear, Inc. (“LSW”), and
Frank Nevins (the “Indemnifying Stockholder”) (together, the “Parties”). The
Asset Purchase Agreement (defined below) is hereby amended to the extent of the
provisions set forth in this Settlement Agreement.

Whereas, CafePress, LSW, and the Indemnifying Stockholder are parties to an
Asset Purchase Agreement dated as of March 2, 2012 (as amended and in effect,
the “Asset Purchase Agreement”). Capitalized terms used in this Settlement
Agreement but not defined herein have the meanings given to them in the Asset
Purchase Agreement;

Whereas, the Indemnifying Stockholder is the President of LSW;;

Whereas, the Asset Purchase Agreement, among other matters, describes a series
of Cash Earn-Out Payments, including with respect to a First Earn Out Period,
Second Earn-Out Period, and Third Earn-Out Period, that are to be paid by
CafePress subject to the conditions set forth in the Asset Purchase Agreement as
additional consideration for the Purchased Assets;

Whereas, the Asset Purchase Agreement also describes a Year Four Cash Earn-Out
Payment, which is conditioned on, among other things, the Indemnifying
Stockholder remaining employed by CafePress throughout the Fourth Earn-Out
Period;

Whereas, on or around June 2013, the Indemnifying Stockholder voluntarily ceased
his employment with CafePress;

Whereas, on or about May 6, 2013 a payment in the amount of $2,140,000 was made
in satisfaction of the First Earn-Out Period, which is not in dispute;

 

- 1 -



--------------------------------------------------------------------------------

Whereas, in a Statement of Disagreement dated June 6, 2014, LSW and the
Indemnifying Stockholder notified CafePress of LSW’s disagreement with
CafePress’ calculation of the Second Earn-Out Period;

Whereas, there are no outstanding disputes regarding the Third Earn-Out Period,
which period has not yet finished running; and

Whereas, the parties are entering into this Settlement Agreement in order to
settle all disputes and potential disputes related to the Asset Purchase
Agreement, including the First Earn-Out Period, Second Earn-Out Period, Third
Earn-Out Period, and Fourth Earn-Out Period, or arising in any way from the
Indemnifying Stockholder’s current or former employment relationship or
stockholder status with CafePress.

NOW, THEREFORE, in consideration of the mutual promises, releases, and
agreements set forth in this Settlement Agreement, the Parties agree as follows:

1. Payment. CafePress shall deliver payments to LSW totaling one million two
hundred thousand dollars ($1,200,000) (the “Settlement Payment”). The Settlement
Payment constitutes a full and complete payment of any monies owed by CafePress
to LSW or the Indemnifying Stockholder under the Asset Purchase Agreement with
respect to the First Earn-Out Period, Second Earn-Out Period, Third Earn-Out
Period, and Fourth Earn-Out Period. The Settlement Payment shall be made as
follows:

a. Within three (3) business days of execution of this Settlement Agreement,
CafePress will deliver to LSW a payment in the amount of eight hundred thousand
dollars ($800,000), and

 

- 2 -



--------------------------------------------------------------------------------

b. within forty-five (45) calendar days of execution of this Settlement
Agreement, CafePress will deliver to LSW an additional payment in the amount of
four hundred thousand dollars ($400,000) for a total payment to LSW of the
Settlement Amount.

The payment set forth in Section 1 herein shall be made by wire transfer to an
account to be designated in writing by LSW.

2. Releases.

2.1 By signing this Agreement and accepting the Settlement Payment and in
consideration of the covenants and agreements contained herein, except as to
such rights or claims as may be created by this Settlement Agreement, LSW and
the Indemnifying Stockholder, for themselves and for any and all of their
successors, predecessors, affiliates, parents, subsidiaries, members,
principals, assigns, employees, agents, representatives, officers, directors,
stockholders, managers, attorneys, sureties, and insurers, hereby release,
remise, and forever discharge CafePress and each of its respective successors,
predecessors, affiliates, parents, subsidiaries, members, principals, assigns,
employees, agents, representatives, officers, directors, stockholders, managers,
attorneys, sureties, beneficiaries, co-trustees, and insurers from any and all
present, past, or future claims, demands, debts, losses, obligations, sums of
money, warranties, costs, expenses (including attorneys’ fees and costs), rights
of action, and causes of action, of every kind and nature whatsoever, whether
based on contract, tort, employment, fiduciary, statutory, or other legal or
equitable theory of recovery, state or federal, known or unknown, suspected or
unsuspected, existing, claimed to exist, or which can ever hereafter exist,
relating to, arising from, or in any way connected to the Asset Purchase
Agreement, the

 

- 3 -



--------------------------------------------------------------------------------

Indemnifying Stockholder’s present or former status as a stockholder of
CafePress or LSW, or the Indemnifying Stockholder’s present or former status as
an employee of CafePress, including, but not limited to, claims for wrongful
discharge, claims for harassment, discrimination or retaliation and claims
arising under the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Older Workers
Benefit Protection Act, the Employee Retirement Income Security Act of 1974, the
Fair Labor Standards Act, the Genetic Information Nondiscrimination Act, the
Equal Pay Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Fair Credit Reporting Act, the Consolidated Omnibus
Budget Reconciliation Act, and any other employment or work-place related
federal or state law, rule or regulation, including, but not limited to, those
that may arise under California, Connecticut, Delaware or Kentucky laws, rules,
or regulations.

2.2 In signing this Agreement and in consideration of the covenants and
agreements contained herein, except as to such rights or claims as may be
created by this Settlement Agreement, CafePress, for itself and for any and all
of its successors, predecessors, affiliates, parents, subsidiaries, members,
principals, assigns, employees, agents, representatives, officers, directors,
stockholders, managers, attorneys, sureties, and insurers, hereby releases,
remises, and forever discharges LSW and the Indemnifying Stockholder and each of
their respective successors, predecessors, affiliates, parents, subsidiaries,
members, principals, assigns, employees, agents, representatives, officers,
directors, stockholders, managers, attorneys, sureties, beneficiaries,
co-trustees, and insurers from any and all present, past, or future claims,
demands, debts, losses, obligations, sums of money, warranties, costs, expenses
(including attorneys’ fees and costs), rights of action, and causes of action,
of every kind and nature whatsoever, whether based on contract, tort,
employment, fiduciary, statutory, or other legal or

 

- 4 -



--------------------------------------------------------------------------------

equitable theory of recovery, known or unknown, suspected or unsuspected,
existing, claimed to exist, or which can ever hereafter exist, relating to,
arising from, or in any way connected to the Asset Purchase Agreement, the
Indemnifying Stockholder’s present or former status as a stockholder of
CafePress or LSW, or the Indemnifying Stockholder’s present or former status as
an employee of CafePress.

2.3 Notwithstanding anything stated in Section 2.1 or 2.2, nothing in this
Agreement shall affect the parties’ respective rights and obligations under the
Lease Amendment.

3. Covenant Not To Sue. The Parties hereby covenant not to sue any of the
persons or entities that are released in Section 2 hereof for any of the claims
that are released in Section 2 hereof.

4. Waiver of California Civil Code Section 1542. In furtherance of the Parties’
intention that this Settlement Agreement be in full and final accord and
satisfaction of the claims or potential claims which are the subject of this
Settlement Agreement, each Party to this Settlement Agreement specifically
waives all rights under Section 1542 of the California Civil Code of the State
of California and all similar laws of any state or territory of the United
States or other jurisdiction. Section 1542 of the California Civil Code provides
as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

- 5 -



--------------------------------------------------------------------------------

Each Party understands that the facts with respect to which the releases in
Section 2 of this Settlement Agreement are given may hereinafter turn out to be
other than or different from the facts now known or believed to be true, and
each Party accepts and assumes the risk of the facts turning out to be different
and agrees that this Settlement Agreement shall be and remain in all respects
effective and not subject to termination or rescission by virtue of any such
difference in facts.

5. No Admission of Liability. The Parties acknowledge that this Settlement
Agreement is a compromise resolution of disputed claims for the purpose of
mitigating the costs, uncertainties, and burdens of litigation and that nothing
contained in this Settlement Agreement constitutes or should be construed as an
acknowledgement or admission of liability or absence of liability in any way on
the part of any of the Parties. Except as provided for in Section 6 below, this
Settlement Agreement shall not be invoked, offered, or received in evidence or
otherwise used by any Party in any action or proceeding, whether civil,
criminal, or administrative, except for any litigation or judicial proceeding
arising out of or relating to the enforcement of this Settlement Agreement.

6. Release Is A Complete Defense. Any natural or juristic person (a “Person”)
released under this Settlement Agreement may plead this Settlement Agreement as
a complete defense and bar to any action, claim, or demand brought in
contravention hereof and, if any action, claim, or demand is brought, the Party
bringing such barred action, claim, or demand shall indemnify and hold harmless
the Person against which or whom such barred action, claim, or demand is brought
from and against all judgments, costs and expenses arising therefrom, including
costs and attorneys’ fees incurred in connection therewith. If the barred
action, claim, or demand is brought by a Person other than a Party, the Party
who provided the release

 

- 6 -



--------------------------------------------------------------------------------

applicable to that Person shall indemnify and hold harmless the Person against
which or whom such barred action, claim, or demand is brought from and against
all judgments, costs and expenses arising therefrom, including costs and
attorneys’ fees incurred in connection therewith.

7. Binding Agreement. This Settlement Agreement, and all of its terms and
provisions, shall be binding on and inure to the benefit of the Parties and each
of their present and future successors, predecessors, affiliates, parents,
members, principals, assigns, employees, agents, representatives, officers,
directors, managers, attorneys, sureties, beneficiaries, co-trustees, and
insurers.

8. Power and Authority. Each Party to this Settlement Agreement hereby
represents and warrants that it has full power, authority and legal right to
enter into, execute, deliver, perform all actions required under, and to make
all agreements, representations, and warranties set forth in this Settlement
Agreement; and further agrees to indemnify all other Parties and hold them
harmless against any and all obligations, liens, damages, losses, claims, and
demands of whatever nature, including those for bad faith in any context,
whether known or unknown, suspected or unsuspected, including reasonable
attorneys’ fees and costs, in which it is asserted that such Party did not have
such power, authority, or legal right.

9. No Assignment. The Parties each represent and warrant that there has been no
assignment or attempted assignment of any rights and/or claims that are the
subject matter of this Settlement Agreement at any time prior to the Execution
Date of this Settlement Agreement.

10. Entire Agreement. This Settlement Agreement constitutes the entire agreement
of CafePress, on the one hand, and LSW and the Indemnifying Stockholder, on the
other hand, with respect to the subject matter hereof and supersedes any prior
or contemporaneous oral or written agreements, negotiations, and discussions
with respect to the subject matter hereof.

 

- 7 -



--------------------------------------------------------------------------------

11. Modification. This Settlement Agreement may not be altered, modified, or
amended, unless by agreement in writing executed by the Parties or their
authorized representatives, nor any of its provisions waived, unless in writing
by the Party granting such waiver.

12. No Waiver. Any failure by any Party to enforce any provision of this
Settlement Agreement shall not (i) constitute or be construed as a waiver of
such provision or otherwise prejudice the right of that Party to enforce such
provision at any subsequent time; or (ii) preclude such Party from enforcing any
other rights or remedies that such Party may have under this Settlement
Agreement.

13. Representation by Counsel. Each Party represents and warrants that it has
been represented by legal counsel with respect to the negotiation of the terms
of this Settlement Agreement, that it has been fully advised by legal counsel as
to its rights and obligations under this Settlement Agreement, and that each
Party and the counsel for each Party have participated in the review and
drafting of this Settlement Agreement.

14. Investigation. Each Party to this Settlement Agreement has made such
investigation of the facts pertaining to this Settlement Agreement and of all
the matters pertaining thereto as it deems necessary. Each Party has read this
Settlement Agreement and understands its contents.

 

- 8 -



--------------------------------------------------------------------------------

15. Choice of Law and Forum. This Settlement Agreement shall be governed by the
laws of the State of Delaware, without regard to its conflict of laws
principles. Each of the Parties (i) irrevocably submits itself to the personal
jurisdiction of any state court sitting in Wilmington, Delaware, as well as to
the jurisdiction of all courts to which an appeal may be taken from such courts,
in any suit, action or proceeding arising out of or relating to this Settlement
Agreement, or any of the transactions contemplated by this Settlement Agreement;
(ii) agrees that all claims in respect of such suit, action or proceeding shall
be brought, heard and determined exclusively in the Court of Chancery of the
State of Delaware (provided that, in the event that subject matter jurisdiction
is unavailable in that court, then all such claims shall be brought, heard and
determined exclusively in the Complex Commercial Litigation Division of the
Delaware Superior Court in and for New Castle County in Wilmington, Delaware);
(iii) consents to service of process in connection with any such suit, action or
proceeding by registered or certified mail; (iv) agrees that it shall not
attempt to deny or defeat any such jurisdiction by motion or other request for
leave from such court; and (v) agrees not to bring any action or proceeding
arising out of or relating to this Settlement Agreement or any of the
transactions contemplated by this Settlement Agreement in any court in any
jurisdiction other than Delaware. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought.

16. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS SETTLEMENT AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY

 

- 9 -



--------------------------------------------------------------------------------

JURY IN RESPECT OF ANY PROCEEDINGS DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THE ENFORCEMENT OF THIS SETTLEMENT AGREEMENT. EACH PARTY CERTIFIES
AND ACKNOWLEDGES THAT EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, AND EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS SETTLEMENT AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS IN THIS SECTION.

17. Irreparable Harm and Remedies. The Parties agree that any breach of
Section 2 (Releases) and Section 5 (No Admission of Liability) of the Settlement
Agreement will constitute irreparable harm for which damages would not be a
complete remedy. The Parties further agree that each Party shall be entitled to
seek and obtain in addition to any other remedy that may be available at law or
in equity an injunction, specific performance, and other equitable relief to
prevent breaches or threatened breaches of this Settlement Agreement and to
enforce specifically the terms and provisions hereof. The Parties acknowledge
and agree that any Party seeking an injunction or injunctions to prevent
breaches of this Settlement Agreement and to enforce specifically the terms and
provisions hereof shall not be required to provide any bond or other security in
connection with any such order or injunction. No Party to this Settlement
Agreement shall be liable to any other Party for punitive damages under any
provision of this Settlement Agreement.

18. Notices. All notices, requests, and other communications to any Party
hereunder shall be in writing and delivered by registered or certified mail,
postage prepaid to:

 

CafePress Inc.

c/o Rudolf Koch, Esq.

 

Logo’d Softwear, Inc.

c/o Frank Nevins

 

Indemnifying Stockholder

c/o Frank Nevins

Richards, Layton & Finger, P.A.

One Rodney Square

920 North King Street

Wilmington, DE 19801

 

40 Stonehenge Pl

Cheshire, CT 06410

 

40 Stonehenge Pl

Cheshire, CT 06410

 

- 10 -



--------------------------------------------------------------------------------

19. Interpretation. Each Party has had the opportunity to draft, review and edit
the language of this Settlement Agreement. Accordingly, no presumption for or
against any Party arising out of drafting all or any part of this Settlement
Agreement will be applied in any action relating to, connected to, or involving
this Settlement Agreement; and the Parties hereby waive the benefit of any
statute providing that in cases of uncertainty language of a contract should be
interpreted most strongly against the Party who caused the uncertainty to exist.

20. Headings. The headings of the sections of this Settlement Agreement are
included for convenience only and shall not be deemed to constitute part of this
Settlement Agreement or to affect its construction.

21. Counterparts. This Settlement Agreement may be executed in one or more
counterparts, each of which shall constitute an original document. Delivery of
an executed counterpart of this Settlement Agreement by facsimile transmission
or email shall be as effective as delivery of a manually executed counterpart of
this Agreement.

22. Attorneys’ Fees. If a suit or other proceeding of any nature is instituted
to interpret or enforce any provision of this Settlement Agreement, the
substantially prevailing party shall be entitled to recover reasonable
attorneys’ fees incurred in connection with that suit or proceeding.

 

- 11 -



--------------------------------------------------------------------------------

23. Non-Disparagement. The Parties hereto shall not, and shall cause their
attorneys, agents, representatives, employees, managers, investors, affiliates,
officers and directors not to, make any disparaging remarks or comments to any
person or entity about any other Parties or their directors, officers,
stockholders, members or employees, Merger or the subject of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates
indicated below.

 

Dated: September 30, 2014   CafePress, Inc.   By:  

/s/ Kirsten N. Mellor

  Its:   V.P./G.C. & Secretary Dated: September 29, 2014   LSW Holdings, Inc.  
By:  

/s/ Frank Nevins

  Its:   President Dated: September 29, 2014   Indemnifying Stockholder   By:  

/s/ Frank Nevins

    Frank Nevins

 

- 12 -